DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites multiple recitations of “a sensing arm”, therefore it is unclear to the Examiner whether the first recitation of “a sensing arm” is the same and/or different element from the second recitation. Claim 7 is also rejected because of its dependency on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suderland (US Pub. No. 2011/0167914) in view of Kruse (US Patent No. 6,879,240).
Regarding claims 1, 3, 5 and 9-12, Suderland teaches a caliper pig for detecting geometrical deformation of a pipeline, the caliper pig comprising:
a body (Fig. 1);
a first sensor arm (5) assembly comprising:
a primary caliper sensor ring (7) adapted to be mounted on the body;
a plurality of sensor arms adapted to be mounted and circumferentially distributed on the primary caliper sensor ring, wherein each of the plurality of sensor arm comprising:
a sensing arm adapted to be in contact with an internal surface of the pipeline, wherein the sensing arm is adapted to resiliently move based on contour of the internal surface of the pipeline (implicit -para. 34, 38);
a magnet (implicit);
a sensing unit configured to: detect a change in magnetic field associated with the magnet based on the movement of the sensing arm; and generate an output indicative of an angle of deflection of the sensing arm while traversing on the internal surface of the pipeline (para. 38);
wherein each of the plurality of sensor arms comprises a sensor housing (50) coupled to the sensing arm and adapted to accommodate the sensing unit [claim 3];
wherein the sensing unit comprises a dual-axis Hall effect Integrated Circuit (IC) (para. 35) [claim 5];
wherein the output generated by the sensing unit is linearly proportional to an angle of deflection of the magnet (para. 38) [claim 9];
an odometer assembly (25) coupled to the body and disposed at one end of the body, wherein the odometer assembly is configured to determine a distance travelled by the caliper pig within the pipeline [claim 10]; and
wherein the change in magnetic field indicates a deformation of the pipeline (para. 39) [claim 11].
Suderland does not specifically teach the magnet coaxially disposed in the sensing arm and adapted to rotate along the sensing arm.
Kruse teaches a sensing unit comprises a magnet (5) coaxially disposed in the sensing arm and adapted to rotate along the sensing arm.
It would have been obvious to one having an ordinary skill in the art to axially dispose the magnet within the sensing arm in order to facilitate an accurate detection of the angular movement of the sensing arm.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suderland in view of Kruse as applied to claim 3 above, and further in view of Rho et al. (KR 100655559 and its English Translation).
Regarding claim 4, Suderland, as modified by Kruse, teaches all the claimed limitations except for the sensing arm comprises: a wheel adapted to be in contact with the internal surface of the pipeline, wherein the wheel is adapted to traverse on internal surface of the pipeline when the caliper pig moves within the pipeline, a connecting arm pivotally connected to the sensor housing, wherein the connecting arm includes a first end coupled to the wheel and the second end connected to the sensor housing; and a resilient member adapted to allow resilient movement of the connecting arm, wherein one end of the resilient member is coupled to the connecting arm and another end is coupled to the mounting plate. Rho teaches a caliper pig comprises a sensing arm having: a wheel (50) adapted to be in contact with the internal surface of the pipeline, wherein the wheel is adapted to traverse on internal surface of the pipeline when the caliper pig moves within the pipeline, a connecting arm (20) pivotally connected to the sensor housing, wherein the connecting arm includes a first end coupled to the wheel and the second end connected to the sensor housing; and a resilient member (30) adapted to allow resilient movement of the connecting arm, wherein one end of the resilient member is coupled to the connecting arm and another end is coupled to the mounting plate (Fig. 3). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a sensing arm as taught by Rho within said caliper pig assembly in order to facilitate the movement of the sensing arm along the interior of the pipeline.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suderland in view of Kruse as applied to claim 5 above, and further in view of Short et al. (US Pub. No. 2011/0095752).
Regarding claims 6, Suderland, as modified by Kruse, teaches all the claimed limitations except for the dual-axis Hall effect IC is adapted to positioned in a sensor housing and encapsulated in an epoxy compound. Short teaches a caliper pig comprising a sensing unit comprises a dual-axis Hall effect Integrated Circuit (IC), wherein the dual-axis Hall effect IC is adapted to positioned in a sensor housing and encapsulated in an epoxy compound (para. 48 and 50). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensing unit as taught in order to facilitate an accurate detection of the angular position of the sensing arm. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suderland in view of Kruse as applied to claim 1 above, and further in view of Wagner (US Pub. No. 2010/0060267).
Regarding claim 8, Suderland, as modified by Kruse, teaches all the claimed limitations except for the magnet is embodied as a diametric magnet. Wagner teaches a magnetic rotational angle transducer comprises a diametric magnet (para. 9). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a diametric magnet as taught by Wagner for said magnet in order to facilitate an accurate angular measurement operation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852